Dear Officer  Weaver:
You requested an opinion from this office regarding weather it is permissible under state law for you to hold the part-time appointed position of Director of Fire Investigation for the City of Westwego and the full time position of Police Officer for the same municipality.
The subjects of dual officeholding and dual employment of public officers and employees are treated generally at La. R.S. 42:61,et seq. The general prohibitions against dual officeholding and dual employment in the public sector are found at La. R.S. 42:63. There is no general prohibition against holding full-time employment in a political subdivision, while at the same time holding a part-time appointive position or part-time employment in the same  political subdivision.
We trust this opinion satisfies your query. Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra
Date Received: Date Released:
Randall A. Karr Assistant Attorney General